Citation Nr: 1455603	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  03-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007.  

2.  Entitlement to service connection for thoracic and lumbosacral strain, to include as secondary to service connected disability.  

3.  Entitlement to a rating in excess of 30 percent for bilateral flat feet. 

4.  Entitlement to a rating in excess of 50 percent for mood disorder due to general medical condition with post-traumatic stress disorder (PTSD).   

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right ankle.  

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left ankle.  

7.  Entitlement to a compensable initial rating for right hip trochanteric bursitis prior to March 19, 2005, and in excess of 10 percent from that date.  

8.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia/ patellofemoral syndrome.  

9.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia/ patellofemoral syndrome.  

10.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).      

REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above VA RO in Des Moines, Iowa.  There are three separate appeals currently before the Board. 

The first appeal to the Board, issue one as listed on the title page, follows a May 2008 Board decision-which also granted a 20 percent rating for right knee patellar pain effective from September 6, 2007-that denied a rating for this disability in excess of 10 percent prior to that date.  This decision also denied the Veteran's claim for service connection for a right hip disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2009, the Veteran through his attorney and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the Board's decision denying a entitlement to a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007 and service connection for a right hip disorder be vacated and remanded for readjudication.  The portion of the Board decision that granted entitlement to an evaluation of 20 percent for service-connected right patellar pain from September 6, 2007 was not vacated.  In a February 2009 Order, the Court granted the motion and remanded the case to the Board for further appellate review. 

In September 2009, the Board remanded the claim for a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007 and service connection for a right hip disorder for development consistent with the directives of the Joint Motion.  Following such development, the claim for service connection for a right hip disorder was granted by a December 2011 rating decision.  A December 2011 supplemental statement of the case (SSOC) reflects the continuing denial of the claim for a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007, and the claim was subsequently returned to the Board for consideration. 

As for the additional issues listed on the title page, issues two and three as listed therein are on appeal to the Board by way of a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) filed in July 2010 following a June 2010 statement of the case (SOC) addressing these issues.  The final appeal to the Board comprised of issues four through ten as listed on the title page, are on appeal by way of an April 2013 substantive appeal via VA Form 9 following an April 2013 SOC addressing these issues.  

With respect to the claim for increased compensation for a right hip trochanteric bursitis, because the Veteran disagreed with the initial compensation assigned for this disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Also, as higher ratings for this disability are available before and after the 10 percent initial rating assigned effective from March 19, 2005, and the Veteran is presumed to seek the maximum available benefit for a disability, the portion of the appeal involving this disability encompasses the matters of a compensable rating prior to March 19, 2005, and in excess of 10 percent from that date as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files, and the documents contained therein have been reviewed and considered by the undersigned.  The Virtual VA file contains VA clinical records dated through February 2013 that are documented to have been reviewed in the March 2013 SOC and an April 2013 SSOC.  A review of the remaining documents in Virtual VA and VBMS files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision with respect to the ratings assigned for bilateral flat feet, mood disorder due to general medical condition with post-traumatic stress disorder; degenerative joint disease of the right and left ankle; and right and left knee chondromalacia/ patellofemoral syndrome are set forth below.  The claims for a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007; service connection for thoracic and lumbosacral strain; an increased rating for right hip trochanteric bursitis; and entitlement to TDIU are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  Bilateral flat feet results in pain on manipulation, swelling, and characteristic calluses; pronounced disability due to flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that are not improved by orthopedic shoes or appliances is not shown 

3.  Prior to January 4, 2014, symptoms attributable to the Veteran's service connected psychiatric disability were manifested primarily by difficulty in establishing work and social relationships due to such symptoms as sleep disturbances, daily crying spells, decreased energy, memory difficulties, excessive worry, frequent panic attacks, flashbacks, difficulty with concentration, and an exaggerated startle response; collectively, these symptoms were indicative of no more than occupational and social impairment with reduced reliability and productivity prior to January 4, 2014.  

4.  Effective from January 4, 2014, there is shown to be an increase in symptoms attributable to the Veteran's service connected psychiatric disability such that he exhibited grossly inappropriate behavior, persistent dangerous behavior to others, and an inability to perform the activities of daily life, to include the maintenance of personal hygiene.   

5.  For the entirety of the appeal period, degenerative joint disease of each ankle has resulted in decreased motion to, at worst, 5 degrees of dorsiflexion and 5 degrees of plantar flexion as shown upon VA examination of February 16, 2013; no more than moderate limitation of ankle motion is shown prior to this date.  

6.  For the entirety of the appeal period, the Veteran's right and left knee chondromalacia/ patellofemoral syndrome has resulted in reduced range of flexion to, at worst, 30 degrees as shown upon VA examination of February 16, 2013; full extension; and no locking; ankylosis; subluxation or instability; impairment of the tibia or fibula; genu recurvatum; or dislocation or removal or the semilunar cartilage; reduced flexion to 30 degrees is not shown prior to February 16, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent for bilateral flat feet are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2013).

2.  The criteria for a rating in excess of 50 percent rating for mood disorder due to general medical condition with PTSD prior to January 4, 2014, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, DCs 9411, 9435 (2013).

3.  The criteria for a 100 percent rating for mood disorder due to general medical condition with PTSD are met effective from January 4, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, DCs 9411, 9435 (2013).

4.  The criteria for an increased rating of 20 percent, but no more, for degenerative joint disease of the right ankle are met from February 16, 2013, but not prior to this date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003, 5271 (2013).

5.  The criteria for an increased rating of 20 percent, but no more, for degenerative joint disease of the left ankle are met from February 16, 2013, but not prior to this date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003, 2571 (2013).

6.  The criteria for a rating in excess of 20 percent for right knee chondromalacia/ patellofemoral syndrome are not met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003, 5257, 5260, 5261 (2013).

7.  The criteria for an increased rating of 20 percent, but no more, for left knee chondromalacia/ patellofemoral syndrome are met from February 16, 2013, but not prior to this date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  A December 2010 pre-rating letter advised the Veteran of the evidence and information necessary to substantiate a higher rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to VA's duty to assist, the record contains sufficient information for evaluation of the service-connected disabilities at issue, to include the service treatment reports, VA and private clinical reports, and reports from VA examinations.  Moreover, the Board finds that the VA examinations are adequate to evaluate the higher rating claims adjudicated herein, as the reports from these examinations reflect consideration of the Veteran's contentions, a review of the medical history, and findings pertinent to relevant rating criteria at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also of record and considered in connection with the appeal are various written statements provided by and on behalf of the Veteran.  The Board finds that no further AOJ action on any claim herein decided, prior to appellate consideration, is required. 

Under these circumstances, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matters adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication. 
  
Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties with respect to the claims adjudicated herein.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that, for each disability under consideration, different ratings may be warranted for different time periods. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

A.  Mood Disorder due to General Medical Condition with PTSD   

The rating for the Veteran's mood disorder due to general medical condition with PTSD has been assigned pursuant to DCs 9435-9411.  The actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Considering the pertinent evidence of record in light of the above, the Board finds that the criteria for 100 percent rating are met for the service connected psychiatric disability effective from a January 4, 2014, psychologist's statement discussed below asserting increasing disability so as to warrant a 100 percent rating, but that the criteria for a rating in excess of 50 percent for the service-connected psychiatric disability are not met prior to that date. 

Summarizing the relevant facts with the pertinent legal criteria in mind, following an August 2005 VA examination in which the psychologist diagnosed the Veteran with a mood disorder due to general medical condition-to include some conditions for which service connection was in effect-a September 2005 rating decision granted service connection for mood disorder due to general medical condition associated with bilateral flat feet.  A 30 percent rating was assigned.  

Thereafter, the Veteran was afforded a VA examination in April 2009 in which he reported a stressor associated with witnessing a Pershing missile explosion during service which resulted in the death of three individuals.  PTSD was diagnosed at this examination, and following receipt of the Veteran's service personnel records, which documented his service as a Pershing missile repairman in Germany, and verification by the United States Army and Joint Services Records Research Center confirming the death of three individuals in a Pershing missile explosion at a military facility at a town in Germany where the Veteran was assigned during the time period in which he was assigned to this facility, a May 2009 rating decision granted service connection for PTSD.  As listed this and all subsequent rating decisions, the service connected psychiatric disability was characterized as mood disorder due to general medical condition associated with PTSD associated with bilateral flat feet.  A 50 percent rating was assigned under DCs 9435-9411, and this rating has been continued to the present time. 

At the April 2009 VA examination, the Veteran complained about sleep difficulty with nightmares and survivor guilt associated with the missile explosion in Germany.  He related marital problems and poor job performance while working as an insurance agent followed by a divorce and bankruptcy.  Following these events, he reported that he started work with the United States Postal Service (USPS) in 1997 where he has been working ever since.  He indicated that he was married to his fourth wife.  The Veteran described worsening flashback-like symptoms of PTSD related to the missile explosion, as well as anger and episodes of "snapping" at people at times.  He described his work environment as involving a large degree of hostility between various groups of employees.  Twice a day, the Veteran reported having unwelcome recollections of the missile explosion accompanied by anxiousness and a desire to get away from others.  

By way of summary, the examiner found that due to the combined effects of the Veteran's PTSD and mood disorder due to general medical condition, there were occasional decreases in work efficiency or intermittent periods of the inability to perform occupational tasks, but that there was generally satisfactory functioning with regard to routine behavior, self-care, and conversation.  The examiner found that to the extent the Veteran was required to work in a loud and crowded environment, there would be, on a transitory basis, some interference with his ability to perform his job.  The GAF score was 54, which describes moderate difficulty with social or occupational functioning.  

At a January 2011 VA examination, the Veteran reported some improvement in symptoms with a recent adjustment in medication.  He described a chronically stressful work situation involving conflict with supervisors and coworkers and reported significant work stress.  The Veteran also reported that he was also in the process of an acrimonious divorce and custody battle.  His responses to questioning were coherent and goal directed with no impairment of thought processes, and there was no clear evidence of delusions or hallucinations.  The Veteran described his mood as one of always being bitter and reported sleep disturbance, impairment of memory, excessive worry, frequent panic attacks, crying on a daily basis, flashbacks, difficulty with concentration, and an exaggerated startle response.  The examiner found the psychiatric symptoms and their functional impact to be consistent with that reported at the April 2009 VA examination, and that the Veteran's impairment was indicative of reduced reliability and productivity as a result of his psychiatric symptoms.  It was also concluded by the examiner that the Veteran's continued employment "strongly argues against regarding him an unemployable due to PTSD or any other mental health disorder."  The GAF score was 55, indicative of moderate difficulty with social or occupational functioning, as was shown at the April 2009 VA examination.  

The clinical records contained in the Virtual VA file reflect reports from periods of VA psychiatric inpatient treatment from May 20, 2012, to May 22, 2012, and January 26, 2013, to January 29, 2013.  The May 2012 admission was for evaluation of depressed mood, violent ideation towards the Veteran's spouse, and vague suicidal ideation without clear plan or intent.  The admission was voluntary, with the Veteran indicating that he sought such treatment because he wanted medication to help him with his mood.  As described in the reports from a January 2013 VA examination, the discharge summary from this hospitalization noted that the Veteran consistently denied suicidal or homicidal ideation during the course of this hospitalization and that he was satisfied with the addition of Abilify for mood stability.  The GAF score at discharge was 55.  

The discharge summary from the January 2013 VA hospitalization, contained in the Virtual VA file, noted that the Veteran reported that he had been having worsening flashbacks in the past month.  He stated that the previous week, he almost electrocuted himself and two other workers and thereafter had an argument with his boss and had to remove himself from his work situation, and that he was afraid that he might be terminated from work.  The Veteran indicated that he had been non-compliant with his medications for the prior three or four months because they were making him too drowsy.  He described problems with work and anger control and stated that he had become so angry the night before his admission that he threatened his wife with a knife.  He also reported survival guilt associated with the Pershing missile explosion and sleep disturbances. The Veteran was started on venlafaxine during the admission.  It was noted that the Veteran reported that he was sleeping well overnight during the hospitalization.  He also indicated that his mood was improved, that he was "excited" about his medication, and that he would continue to follow up with his psychiatrist and with his medication.  The Veteran reported that he felt safe for himself and others and denied any suicidal or homicidal ideation, and it was noted that he was not an imminent threat to himself or others at the time of discharge.  The GAF score was 45, which correlates with serious impairment in social and occupational functioning.  

The reports from the most recent VA psychiatric examination conducted in January 2013 noted, in checklist fashion, that symptoms included recurrent and distressing recollections and flashbacks of the in-service stressor, feelings of detachment or estrangement from others, irritability or outbursts of anger, difficulty in concentration, hypervigilance, an exaggerated startle response, depressed mood, anxiety, panic attacks, impairment of short and long-term memory, disturbances of motivation and mood, and suicidal ideation.  The Veteran explained that there was only "brief" suicidal ideation without intent, and the following symptoms (all listed among the criteria for a 70 percent rating) were said to not have been demonstrated at the January 2013 VA psychiatric examination:  obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

It was indicated at the January 2013 VA examination that the Veteran was still employed by the United States Postal Service, with the Veteran stating that his current duties were reminiscent of his duties in military service and thus reminded him of the missile explosion he witnessed.  He reported that he was anticipating potential suspension pending termination when he returned to work after suddenly leaving work when his supervisor "berated him following an incident in which [he] was prevented from making a critical and potentially life threatening error while making an electrical repair."  In checklist fashion summarizing the Veteran's level of occupational and social impairment, the examiner indicated there was occupational and social impairment with reduced reliability and productivity.  The GAF score was 55.  

As indicated previously, a statement was submitted on behalf of the Veteran by a private psychologist dated January 4, 2014.  This psychologist noted that because of depression and, primarily, "fear of another incident like the one where he had a flashback and 'woke up' being dragged away from the machine because he had almost connected a wire to the wrong place and electrocuted a coworker and himself," the Veteran had missed an average of 10 to 15 days of work each month over the past year and that he had missed 20 days of work in the month prior to this evaluation.  It was noted that the Veteran was told not to come back to work after the near electrocution incident and that he was processed for two week suspension prior to termination, but that his union had intervened on his behalf such that he was now in a position that he would be terminated if there was another incident.  

The private psychologist, who noted that his history included working for three years with VA as a staff psychologist at a VA medical center, noted that he had reviewed the relevant portions of the claims file and conducted two clinical interviews with the Veteran.  He found that there were a number of worsening symptoms and behaviors, and it was his opinion that the Veteran met the criteria for a 100 percent rating for his PTSD, elaborating as follows:  

[The Veteran] has demonstrated grossly inappropriate and dangerous behavior, both in the workplace and at home, in the past year.  He has repeatedly dissociated and lost contact with reality.  He is unable to perform such activities of daily living as housework, child care, shopping and cooking because, due to low energy and fear of acting out, he spends most of his non-working time in bed.  During these times he does not perform the normal behaviors critical for hygiene, including bathing, shaving and dressing for the day.  

The GAF score assigned by the private psychologist was 25, which correlates with serious impairment in communication or judgment or the inability to function in almost all areas.  He also noted that the Veteran was "hanging onto his job by a thread" and was on the verge of being terminated if there were any more dangerous incidents.  The psychologist noted that the Veteran was staying away from work due to fear of further incidents, and opined that given the progression from missing 10 days of work a month to, more recently, 20 days a month, the Veteran eventually would be terminated from his job.  Due to the Veteran's anger outbursts, poor memory, poor concentration, and an inability to get along with his co-workers, the psychologist found it "questionable" as to whether the Veteran would be able to work in any other job.  He also indicated that continued employment would most likely exacerbate the Veteran's PTSD and that worsening symptoms would ultimately result in a complete inability to maintain gainful employment.  

Given the findings contained in the January 4, 2014, from the private psychologist-who also has extensive prior experience working at a VA medical center-with respect to the Veteran meeting the criteria for a 100 percent rating for his service connected psychiatric disability, the Board finds that effective from January 4, 2014, the criteria for a 100 percent rating for the Veteran's service connected mood disorder due to general medical condition with PTSD are met.  38 C.F.R. §§  3.400, 4.130.    

Notwithstanding the determination above, review of the clinical evidence of record simply does not demonstrate that the criteria for an increased rating of 70 percent rating (or 100 percent rating) for the service connected psychiatric disability were met prior to the January 4, 2014, private psychologist's report.  In this regard, and while not definitive as to the matter of an increased rating prior to January 4, 2014 given the holding in Mauerhan, the examiner who conducted the April 2009 VA examination found that the Veteran demonstrated the level of psychiatric disability characterized by only a 30 percent rating; namely, "occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks," and the VA examiners who conducted the January 2011 and January 2013 VA examinations found that the Veteran demonstrated the level of psychiatric disability characterized by a 50 percent rating; namely, "occupational and social impairment with reduced reliability and productivity." Moreover, while one of the listed criteria (suicidal ideation) for a 70 percent rating were said to have been met at the January 203 VA examination [even though the Veteran explained that there was only "brief" suicidal ideation without intent], the VA psychologist who conducted this examination specifically found that none of the other criteria for a 70 percent rating under 38 C.F.R. § 4.130 were met.  

In short, while the VA examination reports, and other clinical evidence dated prior to January 4, 2014, demonstrated difficulty in establishing work and social relationships due to symptoms such as sleep disturbances, daily crying spells, decreased energy, memory difficulties, excessive worry, frequent panic attacks, flashbacks, difficulty with concentration, and an exaggerated startle response, the overall disability picture demonstrated by the evidence is not consistent with an inability to establish and maintain effective relationships, as is required for a 70 percent rating.  The GAF scores of 54, 55, and 55 assigned at the, respectively, April 2009, January 2011, and January 2013 examinations, which are indicative of moderate psychiatric impairment, do not, when considered in conjunction with other clinical findings dated prior to January 4, 2014, demonstrate the level of occupational and social impairment required for a 70 percent rating under 38 C.F.R. § 4.130.   

In determining that the criteria for an 100 percent rating for PTSD are met effective from January 4, 2014, but that a rating in excess of 50 percent are not met prior to that date, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant increased compensation for the psychiatric disability in question.  
See supra, Mauerhan. 

Based on the foregoing, the Board finds that effective from January 4, 2014, the  service connected psychiatric symptomatology most closely approximates the criteria for a 100 percent rating, and that prior to this date, the Veteran's service connected psychiatric symptomatology most closely approximated the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As such, the undersigned finds that the schedular criteria for a 100 percent rating for mood disorder due to general medical condition with PTSD are met effective from January 4, 2014, and that the criteria for a schedular rating in excess of 50 percent for this disability prior to January 4, 2014, are not met.

B.  Bilateral Flat Feet

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Under DC 5276, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 50 percent disabling for bilateral disability.  Id.

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports document bilateral flat feet, and service connection for this disability was granted by an August 2004 rating decision.  A noncompensable rating was assigned.  After a January 2009 VA foot examination showed pain to palpation of the bilateral plantar fascia and reports of pain on use at work, a June 2010 rating decision increased the rating for bilateral flat feet to 10 percent, effective from receipt of the claim for increase.  

The rating was increased further to 30 percent, effective from the date of the 10 percent rating, by a December 2011 rating decision.  This increase followed a December 2010 VA examination that showed the Veteran reporting exquisite pain with manipulation and palpation along the arch, mild calluses, moderate eversion of the heels with complete loss of arch when weight bearing, moderately tender Achilles tendons bilaterally, no hallux valgus deformity, and no hammer or claw toe deformities.  

The most recent VA examination of the feet conducted in February 2013 showed the Veteran reporting foot pain to a level of 6-7/10.  The examiner noted that the Veteran ambulated without difficulty and stood and bore weight without any appreciable sign of distress.  The Veteran described occasional "popping" accompanied by spasms in the feet that produces intense pain to a level of "12" that lasts up to three minutes.  Signs and symptoms were said to include foot pain accentuated on use and manipulation; swelling on use; characteristic calluses; relief of symptoms by arch supports; no extreme tenderness of a plantar surface; bilateral decreased longitudinal arch height on weight-bearing; bilateral marked pronation that was improved by orthopedic shoes or appliances; and a bilateral weight-bearing line falling over or medal to the great toe.  The Veteran was also said to not have inward bowing, marked inward displacement, or severe spasm of the Achilles tendons.  The examiner remarked that the Veteran's flat feet minimally impacted work because he was using a rolling chair at work.  The examiner commented that while the Veteran posited subjective complaints as to worsening foot disability, there was a paucity of objective findings demonstrating worsening.  

An increased rating of 50 percent in this case under DC 5276 would require marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.  Such findings were explicitly ruled out at the February 2013 VA examination, and the remaining clinical evidence otherwise weighs against a conclusion that such finding are demonstrated.  In view of the forgoing, and even with consideration of the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, with the Veteran's report of occasional "popping" accompanied by intense pain to a level of "12," the Board finds that weight of the evidence since the date of claim weighs against a conclusion that symptomatology that may be attributed to pes planus most closely approximates the criteria for the next higher (50 percent) rating under DC 5276.  As such, the criteria for a rating in excess of 30 percent for the service-connected bilateral flat feet for the entirety of the period in question are not met.

C.  Degenerative Joint Disease of the Right and Left Ankle.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved-here, DC 5271 (set forth in this section below).  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Standard range of ankle motion is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II. 

Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.  The maximum assignable rating under DC 5271 is 20 percent.  

Summarizing the pertinent history with the above criteria in mind, the Veteran was treated for pain in each ankle during service and an October 2003 rating decision-pursuant to the opinion of a VA physician linking ankle pain to service-granted service connection for degenerative joint disease of each ankle, and separate 10 percent ratings were assigned for each ankle under DCs 5003-5271.  These ratings have been continued until the present time.  

Pertinent finding relating to the ankles include reports from a December 2010 VA examination that reflect the Veteran complaining about stiffness, weakness, swelling, and "give way."  He described constant ankle pain to a level of 9/10.  Dorsiflexion in each ankle was to 10 degrees and plantar flexion was to 30 degrees with increased pain at the extremes of motion.  There was no additional limitation of motion after repetitive motion.  The diagnoses was degenerative arthritis in the ankles with mild limitations on standing and walking.  Specifically referencing the DeLuca criteria, the examiner stated that there was functional impairment with limited motion and pain as previously noted but that there was no additional functional ankle impairment due to pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  

The most recent VA examination of the ankles was conducted in February 2013, with the Veteran complaining at this examination that his ankle pain had worsened since the December 2010 VA examination.  At times, the Veteran stated that there are flare-ups of brief and fleeting "stabbing" type pain in each ankle.  Motion in each ankle was to 5 degrees of plantar flexion and dorsiflexion, with pain at the extremes of each motion.  Repetitive motion did not result in any additional loss of motion.  Muscle strength in each ankle was to 4/5.  The examiner indicated that the Veteran's ankle disabilities caused him some difficulty in performing his job but that he has compensated for such by using a rolling chair.  

From the above, the undersigned finds that the 5 degrees of plantar flexion and dorsiflexion shown at the February 2013 VA examination represents "marked" limitation of motion such that a 20 percent rating for each ankle is warranted under DC 5271.  As such, the Board finds that the criteria for a 20 percent rating for degenerative joint disease in each ankle are met effective from the date of this examination, February 16, 2013.  38 C.F.R. §§ 3.400, 4.71a, DC 5271.  This is the highest assignable schedular rating under DC 5271, and given the nature of the service connected ankle disability, a schedular rating in excess of 20 percent is not warranted under any other diagnostic code pertaining to the rating of ankle disabilities listed at DCs 5270-5274. 

With respect to a rating in excess of 10 percent prior to February 16, 2013, the motion in each ankle shown at the December 2010 VA examination more closely approximates "moderate" limitation of motion in each ankle, and there is no other clinical report dated prior to February 16, 2013 reflecting the marked limitation of ankle motion required for a 20 percent rating under DC 5271.  As for giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the December 2010 VA examination document consideration of these principles, and specifically included a determination that there was no additional functional ankle impairment due to pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  

In short, and based on the analysis above, the rating criteria for a 20 percent rating for degenerative joint disease in each ankle, but no higher, are met from February 16, 2013, but not prior to this date.  38 C.F.R. §§ 3.400, 4.71a, DC 5003, 5271. 

D.  Chondromalacia/Patellofemoral syndrome.  

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604(1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Under DC 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Summarizing the pertinent evidence and pertinent procedural history with the above legal criteria in mind, the Veteran was seen during service on multiple occasions for bilateral knee pain, and a December 1992 rating decision granted service connection for disability in each knee listed as "prepatellar pain with limitation of motion." Noncompensable ratings were assigned for each knee under DC 5257.  After a May 1997 VA examination showed motion in the left knee from full extension to 45 degrees of flexion and motion in the right knee from full extension to 105 degrees of flexion, a May 1997 rating decision increased the rating for the right knee to 10 percent and the left knee to 20 percent.  After a January 2001 VA examination showed 120-130 degrees of flexion in each knee and an October 2001 VA examination showed a full range of motion in each knee, the 20 percent rating for the left knee was reduced to 10 percent by a February 2003 rating decision.  An April 2005 rating decision continued the 10 percent rating for each knee, but recharacterized the service connected disability in each knee as "chondromalacia patella or patellofemoral syndrome" and changed the diagnostic code under which each knee disability was evaluated from DC 5257 to DC 5260.  As indicated, the May 2008 Board decision granted an increased rating of 20 percent for the service connected right knee disability effective from September 6, 2007.  A June 2008 rating decision implemented this increased rating. 

At a May 2010 VA examination, tenderness was present overlying the medial patellar fact joints and medical collateral ligaments.  Pain was also described in the suprapatellar area of both knees.  The grinding test was negative bilaterally and valgus stress did not produce pain or laxity.  The ligaments and cartilage were well intact to appropriate stress vectors and no patellar crepitation or pain was present in either knee.  A 10 degree increase in varus angle was noted in the right knee compared to the left.  Motion testing showed full extension to 110 degrees of flexion in each knee.   

The Veteran reported constant knee pain to a level of 8-9/10 at a December 2010 VA examination.  He also reported weakness, "give way," stiffness, and constant warmth and swelling in his knees.  The Veteran denied overt flare-ups per se but indicated there were daily variations.  He reported increased pain with kneeling while working on machines at the post office and estimated that such pain causes him to miss work three days at a time a couple of times per month.  The Veteran also indicated that his ability to stand in one place was limited to 15 to 20 minutes and that he was able to walk approximately two blocks without difficulty.  Four blocks of walking was said to produce more pain.  

Upon examination in December 2010, the ligaments were intact and stable bilaterally; the McMurray test was negative; and the Veteran described exquisite tenderness to palpation along the margins of the patella bilaterally with infrapatellar ligament tenderness and retropatellar pain.  No warmth, erythema, or effusion was noted bilaterally.  Motion in each knee was from full extension to 90-95 degrees of flexion with pain at the end points of motion.  Repetitive flexion was possible to 90 degrees and there was full extension with repetitive motion.  The diagnosis in pertinent part was bilateral patellofemoral syndrome with mild limitation on standing and walking.  Specifically referencing the DeLuca criteria, the examiner stated that there was functional impairment with limited motion and pain as previously noted but that there was no additional functional knee impairment due to pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.   

During the VA examination of the knees in February 2013, the Veteran described constant knee pain to a level of 6 to 7/10 and occasional knee swelling, "give way," and redness.  He reported that he used a bilateral knee brace "all the time."  He described occasional flareups of worsening pain when he does not use his braces or utilize regular massage therapy.  Range of motion testing showed full extension and 30 degrees of flexion in each knee with pain at the extremes of motion; however, due to the Veteran's complaints of knee pain with even minimal motion, the examiner stated that he could not adequately evaluate the range of knee motion.  In this regard, the examiner observed that despite such complaints of pain, the Veteran was able to move his knees "without any significant difficult[y] or distress" while dressing, undressing, and taking his knee brace off and putting it back on.  

Pain precluded repetitive motion testing at the February 2013 VA examination.  Joint stability testing and muscle strength in each knee was to 4/5.  The examiner remarked that there was no evidence or history of recurrent patellar subluxation or dislocation; impairment of the tibia or fibula, a semilunar cartilage condition; or genu recurvatum.  He also stated that there was a minimal impact upon work due to the service connected knee disabilities as the Veteran had compensated for knee pain by using a rolling chair to do his work.  The examiner remarked that the subjectively reported description of worsening knee symptoms was not supported by any objective findings and that it was "more likely than not that worsening . . . of his service connected condition is not supported by the evidence presented."   

From the above, the undersigned finds that the 30 degrees of flexion in each knee shown at the February 2013 VA examination warrants an increased rating of 20 percent for the left knee under DC 5260 effective from the date of this examination, February 16, 2013.  38 C.F.R. §§ 3.400, 4.71a, DC 5260.  While the Board acknowledges the comments by the examiner at the February 2013 VA examination with regard to the difficulty in completing range of motion testing at this examination; his perception that the Veteran's knee motion was greater than was demonstrated upon range of motion testing based on his observation of the Veteran dressing and undressing; and the general notion that there was no objective evidence of working knee disability, the Board has resolved all reasonable doubt in this regard in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

With respect to a rating in excess of 10 percent for the left knee prior to February 16, 2013, motion in the left knee at the May and December 2010 VA examinations was to, at worst, 90 degrees of flexion, well beyond the limitation of flexion to 30 degrees required for 20 percent rating under DC 5260.  There otherwise being no clinical evidence demonstrating limitation of flexion to 30 degrees prior to February 16, 2013, a rating in excess of 10 percent on the basis of limitation of flexion prior to February 16, 2013, under DC 5260 cannot be assigned.  

As to whether a rating in excess of 20 percent may be assigned on the basis of limitation of motion, such a rating would require a reduced range of flexion to 15 degrees or reduced extension to 20 degrees.  Flexion has not been shown at any of the VA examinations discussed above to be worse than 30 degrees and extension at each examination was full.   Review of the remaining evidence of record otherwise weighs against a conclusion that the loss of flexion or extension required for a rating in excess of 20 percent under, respectively, DC 5260 or DC 5261, is demonstrated.   

With respect to other potentially applicable diagnostic code, the ligaments have been shown to have been intact at the VA examinations discussed above, and the VA physician who conducted the January 2013 VA examination specifically found that that neither knee disability involved recurrent subluxation or lateral instability.  As the weight of the evidence is otherwise against a conclusion that either knee disability has involved recurrent subluxation or lateral instability, a rating in excess of 10 percent for the left knee prior to February 16, 2013, or a rating in excess of 20 percent for either knee at any time during the appeal period based on an increased or separate rating under DC 5257/VAOPGCPREC 23-97 is not warranted.  

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during each VA examination, the Veteran reported knee pain.  However, when the Veteran was able to undergo repetitive motion testing at the December 2010 VA examination, repetitive flexion was possible to 90 degrees and there was full extension.  Moreover, specifically  referencing the DeLuca criteria, the clinician who conducted the December 2010 VA examination fund that there was no additional functional knee impairment due to pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  

In view of the foregoing, even after taking into account the factors identified in DeLuca and Johnson, the Board finds that disability ratings in excess of those to which the Veteran has been found to be entitled to by the Board in this decision or the AOJ cannot be granted for the right or left knee with consideration of these factors.  There is also no evidence during any period under consideration that the service connected left or right knee disabilities have involved ankylosis; dislocation or removal of the semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  As such, no higher or separate rating can be assigned under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  See 38 C.F.R. 4.71a.  

E.  Final Considerations 

The Board further finds that additional staged ratings for the Veteran's service connected disabilities addressed above, aside from such that the Veteran was determined to be entitled to herein, are not warranted as his symptomatology has otherwise remained stable during the pendency of the appeal.  See Hart, supra. 

In assessing the severity of each disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings are the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for any of the disabilities at issue, aside from those for which the Veteran has been found to be entitled to herein, pursuant to any applicable schedular criteria at any point pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have any of the disabilities considered above been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate each disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the service connected disabilities at issue.  

Finally, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The matter of entitlement to TDIU will be addressed in the remand that follows.   

For all the forgoing reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for bilateral flat feet at any time during the appeal period; a rating in excess of 50 percent rating for mood disorder due to general medical condition with PTSD prior to January 4, 2014; ratings in excess of 10 percent for degenerative joint disease of the right or left ankle prior to February 6, 2013, and in excess of 20 percent from that date; a rating in excess of 10 percent for left knee chondromalacia/ patellofemoral syndrome prior to February 6, 2013; and ratings in excess of 20 percent for left or right knee chondromalacia/ patellofemoral syndrome at any time during the appeal period.  Therefore, the benefit of the doubt doctrine is not applicable with respect to these aspects of the appeal, and any claim of entitlement to a rating in excess of 30 percent for bilateral flat feet at any time during the appeal period; in excess of 50 percent rating for mood disorder due to general medical condition with PTSD prior to January 4, 2014; in excess of 10 percent for degenerative joint disease of the right or left ankle prior to February 6, 2013, and in excess of 20 percent from that date; in excess of 10 percent for left knee chondromalacia/ patellofemoral syndrome prior to February 6, 2013; and in excess of 20 percent for left or right knee chondromalacia/ patellofemoral syndrome at any time during the appeal period must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   

The Board also finds, for the reasons stated above, that the criteria for a 100 percent rating for mood disorder due to general medical condition with PTSD from January 4, 2014; 20 percent ratings for degenerative joint disease of each ankle from February 16, 2013, and a 20 percent rating for left knee chondromalacia/ patellofemoral syndrome from February 16, 2013, are met. 
 

ORDER

A rating in excess of 30 percent for bilateral flat feet is denied. 

A 100 percent rating for mood disorder due to general medical condition with PTSD from January 4, 2014, is granted, subject to VA regulations governing the payment of monetary awards. 

A rating in excess of 50 percent rating for mood disorder due to general medical condition with PTSD prior to January 4, 2014, is denied.  

A 20 percent rating for degenerative joint disease of the right ankle from February 16, 2013, is granted, subject to VA regulations governing the payment of monetary awards. 

A rating in excess of 10 percent for degenerative joint disease of the right ankle prior to February 16, 2013, and in excess of 20 percent from that date is denied.  

A 20 percent rating for degenerative joint disease of the left ankle from February 16, 2013, is granted, subject to VA regulations governing the payment of monetary awards. 

A rating in excess of 10 percent for degenerative joint disease of the left ankle prior to February 16, 2013, and in excess of 20 percent from that date is denied.  

A 20 percent rating for left knee chondromalacia/patellofemoral from February 16, 2013, is granted, subject to VA regulations governing the payment of monetary awards. 

A rating in excess of 10 percent for left knee chondromalacia/patellofemoral prior to February 16, 2013, and in excess of 20 percent from that date is denied. 

A rating in excess of 20 percent for right knee chondromalacia/patellofemoral is denied. 

REMAND

As noted in the Introduction, the Board finds that further AOJ action is necessary with respect to the claims for a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007; service connection for thoracic and lumbosacral strain; entitlement to an increased rating for right hip trochanteric bursitis; and entitlement to TDIU.   

First with respect to a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007, the principal action with respect to this matter requested in the Joint Motion-given the Veteran's assertions as to interference with employment due to service connected knee disability-was to obtain employment records from the USPS.  Record from the USPS detailing the Veteran's work absences in 2002 and 2003 were of record at the time of the May 2008 Board decision appealed to the Court, and development conducted by the AOJ, as directed by Board remand pursuant to the Joint Motion, resulted in records from the USPS detailing the Veteran's income from 2008 to 2010, but no specific information as to his work absences during this, or any other, period of time.  Therefore, in order to ensure compliance with the Joint Motion and prior remand directives, and that the duty to assist the Veteran has been fulfilled, the Board will request that the AOJ conduct additional efforts to obtain any USPS records detailing the Veteran's work absences prior to September 6, 2007, that are not currently of record.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 103 (2008). 

With respect to the claim for service connection for thoracic and lumbosacral strain, the Veteran asserts as an etiology for this disability an altered gait caused by the Veteran's service connected orthopedic disabilities, thereby raising a claim for secondary service connection for such disability.  While a May 2010 VA examination includes an opinion addressing secondary service connection, it does not specifically consider whether thoracic and lumbosacral strain has been aggravated by service connected orthopedic disability.  38 C.F.R. § 3.310(a); Allen v. Brown 7 Vet. App. 439, 448 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, supra, 21 Vet. App. at 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of this precedent, the Board finds that a VA examination that includes an opinion as to whether thoracic and lumbosacral strain has been aggravated by service connected orthopedic disability, to include as a result of an altered gait pattern caused by any such disability, is required to fulfill the duty to assist the Veteran.  Id; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

As for the claim for increased compensation for right hip trochanteric bursitis, the February 2013 VA examination findings with respect to this disability are contradictory and inadequate for appellate review.  In this regard, following range of motion testing that showed flexion in the right hip to be limited to 5 degrees, the examiner indicated that he could not "fully evaluate" the range of motion of the right hip due to the Veteran's complaints of pain with minimal movement.  Also despite the limitation of motion demonstrated, the examiner stated that although the Veteran reported worsening pain, there was no objective evidence that there had been worsening of the Veteran's right hip condition.  Immediately thereafter, however, he stated that it appeared to be more likely than not that there is worsening of the right hip condition.  Later in the opinion, and providing further adjudicatory confusion, the examiner stated that the evidence failed to demonstrate objective worsening.  In short, the undersigned finds the February 2013 examination of the right hip o be inadequate for the purposed of adjudication; therefore, the AOJ will be directed to afford the Veteran another VA examination addressing the severity of the service-connected right hip disability.  Bowling, Barr, supra; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Finally with respect to the claim for TDIU, although the decision herein granted a 100 percent rating for the service-connected psychiatric disability, and 38 C.F.R. § 4.16(a) provides that TDIU benefits are only available if the schedular rating is "less than total," the Board is cognizant that in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to obtain a TDIU rating, even where a 100 percent schedular rating has also been granted.  As such, the issue of entitlement to TDIU (either prior to or after January 4, 2014) remains before the Board.  Therefore, because the adjudication of this claim could be impacted by a favorable resolution of any of the claims that have been remanded, the Board finds the issue of entitlement to TDIU to be inextricably intertwined with the claims that are being remanded; as such, the adjudication of the claim for TDIU must be deferred at this time.  See Harris v Derwinski, 1 Vet. App. 80 (1991). 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in the denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to obtaining for further examination(s)/opinion(s),  to ensure that the record before each clinician is complete, and that all due process requirements are met, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding VA evaluation and/or treatment records.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims that have been remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ adjudication of the claim for an increased rating for right hip trochanteric bursitis should include consideration of whether an additional staged rating for this disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient authorization to obtain records from the USPS documenting the periods of work absences prior to September 6, 2007, and after 2003 and any additional evidence pertinent to the matters that have been remanded.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for a VA examination and opinion to address his claim for service connection for thoracic and lumbosacral strain. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the opinion should reflect consideration of the Veteran's documented history and assertions.  

The clinician should provide an opinion, based on sound medical principles, addressing the following:   

(a)  Whether thoracic and lumbosacral strain 
is at least as likely as not (a 50 percent or higher degree of probability) causally related to service; or, if not, 

(b)  Whether thoracic and lumbosacral strain at least as likely as not (a 50 percent or higher degree of probability) was caused or aggravated (worsened beyond natural progression) by the service connected feet, knee, ankle, or hip  disabilities, to include as a result of an altered gait pattern caused by any such service connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.
  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record.  

All examination findings, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for a VA examination to assess the severity of the service connected right hip trochanteric bursitis.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the examination report should reflect consideration of the Veteran's documented history and assertions.   All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should render specific findings as to whether, during the examination, there is evidence of limitation of motion or objective evidence of pain, weakness, excess fatigability, and/or incoordination associated with the service right hip disability.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use associated with the service connected right hip disability.  

All examination findings, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s) (preferably, the notice(s) of the examination(s)) sent to him by the pertinent VA medical facility. 

7.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.   

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims that have been remanded in light of all pertinent evidence (to include all that added to the record since the last adjudication of the claims) and legal authority.  The adjudication of claim for a higher rating for right hip trochanteric bursitis should include consideration of whether a further staged rating or ratings for this disability, pursuant to Fenderson (cited above), is appropriate.

9.  If any benefit sought in connection with the claims that have been remanded remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and documents consideration of all pertinent evidence and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


